Citation Nr: 1749626	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  15-44 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

ISSUES

1.  Entitlement to service connection for patellofemoral syndrome of the right knee.
 
2.  Entitlement to service connection for sinusitis.
 
3.  Entitlement to service connection for a skin disability, to include venous stasis dermatitis of the lower extremities.
 
4.  Entitlement to service connection for hemorrhoids. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In the July 2011 rating decision, the RO denied the Veteran service connection, in pertinent part, for patellofemoral syndrome of the right knee, sinusitis maxillary, venous stasis dermatitis of the lower extremities, claimed as tinea cruris, and hemorrhoids.  The Veteran submitted a notice of disagreement in August 2011.  

In January 2013, the Board remanded the matter as a statement of the case had not been issued.  After the issuance of the statement of the case in October 2015, the Veteran perfected this appeal in December 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The hemorrhoid claim on appeal is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACTS

1.  The medical evidence demonstrates that the Veteran's right knee contusion sustained during active service was a self-limiting condition.

2.  The Veteran's current right knee disability diagnosed as patellofemoral syndrome of the right knee is not shown to be related to his in-service right knee injury or to any other event during active service.

3.  The competent medical evidence of record shows the Veteran does not have a current diagnosis of sinusitis; his current symptoms are a part of his service-connected allergic rhinitis.

4.  The medical evidence demonstrates that the Veteran's skin disability diagnosed in-service was tinea cruris affecting the upper legs.

5.  The Veteran's current skin disability diagnosed as venous stasis dermatitis of the lower portion of the legs is not shown to be related to his in-service skin condition or to any other event during active service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for patellofemoral syndrome of the right knee are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria to establish service connection for sinusitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria to establish service connection for a skin disability, to include venous stasis dermatitis of the lower extremities, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board is therefore satisfied that there is no prejudice to the Veteran in adjudicating this appeal.  


Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303 (d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing she has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b) is an alternative means of linking a claimed disability to service, but is only available for the 'chronic diseases' specifically enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Relevant here, the claimed patellofemoral syndrome of the right knee, sinusitis, and venous stasis dermatitis of the lower extremities are not considered chronic diseases as listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) do not apply for these conditions.  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).



Analysis

A.  Knee Disability

The Veteran seeks service connection for a right knee disability.  He contends that he sustained an injury to his right knee while playing volleyball in service.

The threshold consideration for any service connection claim is the existence of a current disability and the weight of the competent evidence in this case demonstrates that the Veteran is diagnosed with a right knee disability.  In this regard, the Veteran was afforded a VA compensation examination in June 2011 where he was diagnosed with patellofemoral syndrome of the right knee.  Thus, the first element required for direct service connection, the existence of a present disability, is met as patellofemoral syndrome of the right knee is diagnosed.  

With regard to the second element, an in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records (STRs) indicate that in January 1956, the Veteran was treated for an injury to his right knee after a fall.  The examiner noted infrapatellar swelling.  X-rays of the right knee were negative for any abnormalities.  The impression was a "contusion."  There were no further complaints or treatments of the Veteran's right knee.  On the March 1956 Report of Medical History discharge examination, the Veteran checked the box "no" denying that he had had "trick" or locked knees, lameness, arthritis, swollen or painful joints.  Nonetheless, the Board finds the second element required for direct service connection is met as there was an in-service injury to the right knee.

The dispositive issue then become whether the third element, a nexus between the current disability and the in-service injury, is established.  The record contains a June 2011 VA etiology opinion.  After the examination, the June 2011 VA examiner opined that it was less likely as not that the Veteran's current right knee disability was caused by or a result of the knee injury in service.  The examiner found that there was no evidence that the Veteran's currently diagnosed patellofemoral syndrome is related to the in-service injury or any other event during service.  The examiner reasoned that the Veteran's contusion diagnosed during service was a "self-limited condition."  The opinion is factually accurate and well-reasoned.  The examiner provided adequate rationale and pointed to specific evidence in the file.  The Board finds this opinion adequate to decide the claim and highly probative.   Therefore, the Board finds the third element required for direct service connection is not satisfied

The Board considered the Veteran's lay assertions that his right knee disability is due to his military service.  The Veteran as a layperson is competent to attest to what he observes or senses, such as knee pain and swelling.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a layperson, he is not competent to diagnose a knee condition or medically relate it to service.  The Veteran is not shown to possess the training and expertise to make these determinations.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  His lay statements are inconsistent with and outweighed by the competent medical evidence of record.

Based on the foregoing, service connection for a right knee disability is not warranted.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. §§ 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for right knee disability is denied.

B.  Sinusitis

The Veteran seeks service connection for a sinus disability.  He maintains that he had sinusitis during active duty and the condition has continued to the present. 

Historically, the Veteran's STRs dated in July 1953 show that he was diagnosed with "bilateral maxillary sinusitis, acute."  The STRs further show that the Veteran complained of "sinus trouble" in February 1955, and was treated for post nasal drip.  In September 1955, the Veteran was treated for left frontal pain and left eye burning with post-nasal drip and congested nose.  A nasal swab test was ordered and the examiner noted "? allergic rhinitis."  In January 1956, the Veteran was seen for a cold with a runny nose.  A March 1956 Report of Medical Examination shows no complaints or diagnoses of sinusitis.  The Veteran separated from active service in June 1956.

On a March 1961 Report of Medical History completed for Reserve service, the Veteran reported that he had had sinusitis, and the examiner made a notation that the Veteran had a self-diagnosis of sinusitis manifested by headaches.  In an August 1964 Report of Medical History (Reserve service), the Veteran denied having had sinusitis.

VA received the Veteran's service connection claim in April 2011.

As indicated, the Veteran's STRs show a diagnosis of acute maxillary sinusitis.  Nonetheless, as indicated, the existence of a current disability is the threshold element of any service connection claim.  For the reasons expressed below, the Board finds that the Veteran is not currently diagnosed with sinusitis.

The Veteran was afforded a VA compensation examination in June 2011 to determine whether he is currently diagnosed with sinusitis and if so, whether it is related to his military service.  The VA medical examiner found no evidence of a sinus disability on examination and thus, a sinus disability was not diagnosed.  In finding so, the examiner reviewed the STRs acknowledging that the Veteran had been diagnosed with both allergic rhinitis and maxillary sinusitis during his service period.  However, the examiner explained that the maxillary sinusitis diagnosed in service had resolved; in other words, the diagnosis of sinusitis was not sustained in this case.  (The Veteran is currently service connected for allergic rhinitis).

Thereafter, in his notice of disagreement, the Veteran asserted that his sinusitis did not resolve, and indicated that he is still being treated for it.

An additional upper respiratory examination was afforded to the Veteran in August 2012 and a diagnosis of sinusitis was not rendered.  

The Board finds the June 2011 VA etiology opinion highly probative; it was rendered after having examined the Veteran and reviewing his claims file.  The examiner based the opinion on specific evidence in the claims file and provided adequate and well-reasoned rationale.  

Additionally, the August 2012 VA respiratory examination also found no evidence of current sinusitis, and the Board's review of the remaining medical records dated since the date of claim show no sinusitis diagnoses. 

In analyzing this claim, the Board considered the Veteran's lay statement that he has currently diagnosed sinusitis that it related to his service.  The Veteran, as a layperson, is competent to attest to what he observes or senses, such as post nasal drip and a runny nose.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, respiratory disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran in this case is not shown to possess the requisite medical training to competently offer a medical diagnosis.  Thus, the Veteran's lay statements as to a current diagnosis of sinusitis are outweighed by the probative medical evidence in this case.

Accordingly, the Veteran has not presented competent evidence showing that he has current sinusitis disability.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  The Board notes further that even if a diagnosis of sinusitis was currently shown, the medical evidence still indicates that the episode of acute sinusitis in service had resolved.

Based on the foregoing, the claim must be denied.  In reaching the conclusions above, the Board considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for sinusitis, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. §§ 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

C.  Skin 

The Veteran seeks service connection for a skin disability.  He asserts that he has a current skin disability related to an inservice rash on his lower extremities.

Initially, the Board finds that there is a current diagnosis of a skin condition, as the Veteran is diagnosed with venous stasis dermatitis of the lower extremities.  See June 2011 VA examination report and August 2012 VA emergency department notes.  Thus, the first element of his service connection claim has been met.  

With regard to the second element, an in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records (STRs) indicate that in June 1955, he was seen and treated for tinea cruris.  The remaining STRs are silent for any skin complaints, treatments, or diagnosis.  Clinical evaluation of the Veteran's skin was normal during the discharge examination.  

VA received the Veteran's service connection claim in April 2011.

In June 2011, the Veteran was afforded a VA examination to determine whether he has a current skin disability that is related to service.  The Veteran complained of having a rash on his lower extremities, which he stated had been present since he was in service.  Upon physical examination, the Veteran was found to have bilateral pretibial patchy hyperpigmentation and some minimal patchy areas of erythema of the left lower leg and foot.  The examiner noted mild edema of the left ankle and prominent veins and varicosities of the left leg.  All of the Veteran's symptoms were consistent with the diagnosis of venous stasis dermatitis of the lower extremity.  However, the examiner opined that the Veteran's current diagnosis of venous stasis dermatitis affecting both legs was not caused or related to the tinea cruris that was treated in service. The examiner noted that the Veteran was diagnosed with tinea cruris in service.  The examiner explained that the Veteran current venous stasis affects his lower legs bilaterally and tinea cruris, by contrast, is a disease affecting the upper legs in the inguinal folds of the area of the hips.  The examiner further found that that current diagnosis of venous stasis dermatitis was not mentioned in service, nor was there any illness while in service found likely to lead to the Veteran's current venous stasis dermatitis. 

The Board considered the Veteran's lay statements that the treating physician in service made an incorrect diagnosis of tinea cruris.  The Veteran further asserted that since the onset of his skin condition, different doctors have called the condition different things although the symptoms remained the same.  The Veteran as a layperson is competent to attest to what he observes or senses, such as a skin rash.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a layperson, he is not competent to diagnose a skin condition or medically relate it to service.  The Veteran is not shown to possess the training and expertise to make these determinations.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Board finds the June 2011 VA medical opinion highly probative as it was based on examination of the Veteran, a review of his claims file, and it pointed to specific evidence in the claims file.  The opinion is adequate, accurate and well-reasoned.  

Based on the foregoing, service connection for claimed skin disability is not warranted in this case.  The preponderance of the evidence indicates that the Veteran's current skin disability, diagnosed as venous stasis dermatitis, was not incurred in or aggravated by service, and it is not shown to otherwise be related to service, to include the in=service diagnosis of tinea cruris.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a skin condition disability that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for a skin disability is denied.


ORDER

Entitlement to service connection for patellofemoral syndrome of the right knee is denied.
 
Entitlement to service connection for sinusitis is denied.
 
Entitlement to service connection for a skin disability, to include venous stasis dermatitis of the lower extremities, is denied.

 
REMAND

The Board's review of the claims file reveals that additional development is needed with regard to the service connection claim for hemorrhoids.

To the extent that the Veteran assert that he is currently diagnosed with external hemorrhoids, the Board notes that such condition is generally capable of lay observation.  By contrast, internal hemorrhoids are not capable of lay observation as they require examination by a medical professional.  

At any rate, the record shows that, on a June 1952 Report of Medical Examination, completed upon service entrance, the examiner noted that the Veteran had  "enternal [sic] hemorrhoids dry NSND."  The Board therefore finds that the internal hemorrhoids pre-existed service entrance.  Because pre-existing internal hemorrhoids were "noted" upon entrance to active service, service connection may be granted only if it is shown that such disability was aggravated by service, that is, if the preexisting internal hemorrhoids were permanently worsened in severity beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2017).

A VA examination is needed to determine whether the Veteran's pre-existing internal hemorrhoids were aggravated beyond their natural progression during service.  He has yet to undergo an examination in connection with this issue.

Accordingly, the case is remanded for the following action:

 1.  Afford a VA examination to determine whether the pre-existing internal hemorrhoids were aggravated beyond their normal progression by an in-service event.  The electronic claims file must be reviewed, and the examiner must specify in the examination report that these records have been reviewed. After reviewing the evidence of record, the examiner must:

(a)  Indicate the presence of any current hemorrhoids, internal or external.

(b)  Provide an opinion as to whether the Veteran's pre-existing internal hemorrhoids underwent an increase in severity during service.  The examiner must state the specific evidence of record upon which the opinion is based. 

(c)  If the pre-existing internal hemorrhoids underwent an increase in severity during service, the examiner must provide an opinion as to whether the increase in severity was due to the natural progress of the pre-existing internal hemorrhoids.  The examiner must state the specific evidence of record upon which the opinion is based.

(d)  If external hemorrhoids are currently shown, please comment on the relationship, if any, between internal and external hemorrhoids.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

2.  Then, readjudicate the service connection claim for hemorrhoids.   If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


